PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/757,948
Filing Date: 6 Mar 2018
Appellant(s): Knothe Tate, Melissa



__________________
Richard A. Sutkus
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 6-10, 14-17, 19-20, and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Guilak (US20070041952A1) in view of Schenke-Layland (Schenke-Layland, K. et al., Non-invasive multiphoton imaging of extracellular matrix structures, 2008, Journal of Biophotonics, 1(6), 451-462).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claim 21 under 35 U.S.C. 112(b) for being indefinite is withdrawn in view of the claim amendments filed 5/17/2021.  
The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Guilak (US20070041952A1) in view of Schenke-Layland (Schenke-Layland, K. et al., Non-invasive multiphoton imaging of extracellular matrix structures, 2008, Journal of Biophotonics, 1(6), 451-462) is withdrawn. 
(2) Response to Argument
Appellant argues Guilak and Schenke-Layland do not teach or suggest using second harmonic imaging microscopy of collagen fibers and two photon excitation imaging microscopy of elastin fibers to form a three-dimensional model and a weaving algorithm based on the three-dimensional models, as recited in the instant claims. Specifically, Appellant asserts Schenke-Layland's only teaching in regards to tissue engineering are electrospinning fibers for fabrication of biomimetic non-woven scaffolds and two photon excitation and second harmonic imaging microscopy are only performed to assess the integrity of previously formed scaffolds.  Appellant points to Section 3.1 of Schenke-Layland and argues the discussion of fabrication of scaffolds that mimic the native extracellular matrix is part of the discussion of electrospun scaffolds.  This argument is not persuasive.  While Schenke-Layland discloses tissue engineering examples such as electrospun scaffolds, there are sufficient suggestions for the use of imaging in development of tissue constructs.  Schenke-Layland teaches design and fabrication of scaffolds that mimic the native extracellular matrix are key steps in the creation of functional engineered tissues (Schenke-Layland Pg. 454, 3.1).  Schenke-Layland further discloses multiphoton imaging allows the analysis of cells, tissues and organs under natural physiological in vivo conditions, which is of particular interest in developing in vitro generated constructs (Schenke-Layland Pg. 453, ¶ 1).  Guilak provides the generic framework for designing and assembling a substrate based on an intrinsic pattern of the extracellular matrix and Schenke-Layland discloses a method of 
Appellant provides Schenke-Layland 2 (Two-photon microscopes and in vivo multiphoton tomographs – Power diagnostic tools for tissue engineering and drug delivery, 2006, Advanced Drug Delivery Reviews, 58, 878-896) and Konig (Clinical multiphoton tomography, 2008, Journal of Biophotonics 1(1), 13-23) as evidence.  It is noted the references were previously argued in the Applicant's arguments filed 5/17/2021, but not formally entered as evidence into the record.  Pursuant to 37 C.F.R. 41.33 (d), Schenke-Layland 2 and Konig are considered evidence filed after the date of filing the appeal, not prior to the date of filing a brief, and consequently will not be entered.  Arguments referencing that evidence are not considered, because it was not timely filed. 
Regarding the rejection of claim 21, Examiner agrees with Appellant's arguments. Guilak teaches a total z-thickness of 100 µm across 11 layers (9.09 µm) (Guilak ¶ 156, lines 1-9) and does not teach or suggest the limitation "each tile has a thickness in the z-direction of 0.5 µm."  Examiner contacted Applicant to propose an Examiner's amendment, wherein claims 1, 9 and 17 were amended to incorporate the limitation "each tile has a thickness in the z-direction of 0.5 µm".  However, Applicant declined the Examiner's Amendment on 12/6/2021.  See attached interview summary.
Regarding the rejection of claim 22, Appellant argues Schenke-Layland teaches excitation wavelengths of 740 nm depicting elastin-containing fibers and 840 nm depicting collagen-containing structures and there is no teaching that imaging is performed at 830 nm.  Disclosed examples do not constitute a teaching away from a 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Anjali A Hirani/Examiner, Art Unit 1657                                                                                                                                                                                                        
Conferees:
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657     


/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.